SILVER PORTAL CAPITAL
 
 
July 24, 2012








Bureau of Fugitive Recovery, Inc.
7911 Herschel Avenue, Suite 201
La Jolla, CA  92037


Attention:
Chad Carpenter
CEO


We are pleased to confirm the terms and conditions under which Silver Portal
Capital, LLC (together with its affiliates, “Silver Portal”) will be retained by
Bureau of Fugitive Recovery, Inc. (together with its subsidiaries, successors
and affiliates, the “Company”) to act as the Company’s financial advisor and
investment banker in connection with a possible Transaction (as defined herein
below).


We understand that the Company plans to acquire and manage portfolios of rented
single-family homes on a nationwide basis, with the objective of generating
current income and capital appreciation on behalf of shareholders.  In
connection with its role on behalf of the Company, Silver Portal will, among
other things, identify one or more investors to provide equity capital into the
Company for the strategy described generally above (the “Transaction”).


It is understood that Silver Portal intends to use its best efforts in raising
capital on behalf of the Company from third-party investors, and has not agreed
to use its own funds as a principal investor in the Transaction.  The Company
further understands that Silver Portal is acting solely as a financial advisor
and is not a fiduciary, nor undertaking to provide any legal, accounting or tax
advice in connection with its engagement under the Agreement.


In general, Silver Portal will provide advice to the Company on a broad range of
matters relating to capital raising, including the above, and as may be mutually
agreed upon.


As part of its compensation, Silver Portal will receive a retainer fee of
$10,000, payable for the first month of the engagement. After the first month,
at the start of each month thereafter, Silver Portal will receive a fee of
$10,000 until the earlier of the closing of a Transaction or termination of the
engagement, provided the retainer fees will be capped at $50,000 and will cease
to be payable when the cap is reached despite the continuity of the engagement.
 
Silver Portal Capital, LLC
12265 El Camino Real, Suite 230
San Diego, CA 92130
Phone 858.756.6210   Fax 858.367.6110
www.silverportalcapital.com
 
 
 

--------------------------------------------------------------------------------

 
 
July 24, 2012
Page 2 of 2
 
If the terms of our engagement as set forth herein are satisfactory, kindly sign
the enclosed copy of this letter and return it with a check for the retainer fee
to the undersigned.  We look forward to working with you on this assignment.


Very truly yours,


Silver Portal Capital, LLC


By:   /s/ Jon K. Haahr                       
         Name: Jon K. Haahr
         Title:  Senior Managing Principal


Accepted and Agreed As Of


The 24th day of July, 2012




By:   /s/ Chad Carpenter                  
         Name: Chad Carpenter
         Title:  CEO
 
Silver Portal Capital, LLC
12265 El Camino Real, Suite 230
San Diego, CA 92130
Phone 858.756.6210   Fax 858.367.6110
www.silverportalcapital.com
 